Citation Nr: 1631348	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for a psychiatric disability.




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from May 1987 to October 1989.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a December 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for anxiety disorder with depression.  In August 2013, the Board issued a decision [by a Veterans Law Judge (VLJ) other than the undersigned] that recharacterized the issue on appeal (pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009)) and denied service connection for a psychiatric disability.  The Veteran appealed that decision to the Court.  In November 2014, the Court issued a mandate that vacated the August 2013 Board decision with respect to the denial of service connection for a psychiatric disability, and remanded that matter for readjudication consistent with instructions outlined in its November 2014 memorandum decision.  In September 2015, the case was remanded [by the VLJ who issued the August 2013 decision] for additional development.  The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

In its November 2014 memorandum decision, the Court concluded that the Board failed in its August 2013 decision to sufficiently explain how it could rely on a January 2011 VA psychiatric examination as evidence against the claim where "the examination addressed only the narrow matter of whether the onset of the appellant's disability was caused by her occupational difficulties in service" and such examination "fails to render an opinion on the effect the appellant's in-service occupational difficulties had on the severity of her current bipolar disorder."

The Board's September 2015 remand instructed the AOJ to schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently diagnosed psychiatric disabilities.  The examiner was asked to identify all psychiatric disabilities found to be present and to opine for each disability as to whether there is clear and unmistakable evidence that such disability pre-existed the Veteran's active service.  If the examiner opined that there is clear and unmistakable evidence that such disability pre-existed the Veteran's active service, the examiner was asked to opine further whether there is also clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, and whether any increase was clearly and unmistakably due to the natural progress of the disease.  If the examiner opined that there is not clear and unmistakable evidence that such disability pre-existed the Veteran's active service, the examiner was to opine as to whether it is at least as likely as not that the disorder is directly related to service.  The examiner was to provide an adequate rationale for each opinion, with consideration of all pertinent evidence of record, including service treatment records (STRs), postservice treatment records, and the lay statements of record (including March 2011 statements from the Veteran's mother, brother, and ex-husband, which all described how they began noticing that the Veteran was depressed and exhibited other psychiatric symptoms while she was stationed in Germany during active service).

Pursuant to the Board's September 2015 remand, the Veteran was afforded a VA psychiatric examination in April 2016.  Unspecified bipolar disorder and unspecified personality disorder were diagnosed; the VA examiner (a psychologist) noted that it was not possible to differentiate which symptoms were attributable to each diagnosis, and that "[i]t would be speculative to delineate the symptoms between the disorders[,] as both contribute to affect lability and instability, and interpersonal difficulties."  The examiner opined as follows: "It is less likely as not that this [V]eteran's bipolar disorder is related to the symptoms she reported during service.  A careful review of records available does not indicate any objective evidence of treatment until '08.  Thus a nexus cannot be made between her current symptoms and her symptoms related to occupational stress while in service in '89.  Moreover, records evidence a history of abuse as a child, and numerous interpersonal and intercurrent stressors that have contributed to her symptoms.  She also has been diagnosed with a personality disorder by previous treatment providers that is a contributor to her mood disturbances and interpersonal conflict.  Records based on the [V]eteran's self-report indicate an extensive history of abuse and suicide attempts prior to service.  However, she did not identify experiencing any mental health concerns on her [service] entrance examination.  This examiner cannot determine whether there was an increase in the underlying pathology or aggravation of [such] during service based on a review of available evidence.  Again, there is no objective evidence to support a mental disorder diagnosis between '89 and '08 making it impossible to create a nexus or determine whether aggravation occurred."

The Board notes that the April 2016 VA examiner did not address the lay statements of record (including the March 2011 statements from the Veteran's mother, brother, and ex-husband, as noted above), and also did not provide an opinion as to whether there is clear and unmistakable evidence that any current psychiatric disability pre-existed her active service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Additionally, in light of the Court's November 2014 memorandum decision, a medical opinion is also needed which addresses any effect that the Veteran's occupational difficulties in service had on the severity of each current psychiatric disability.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should return the record to the VA examiner who conducted the April 2016 psychiatric examination for an addendum medical opinion.  The examiner must review the entire record, and provide opinions that respond to the following:

(a)  Please opine (as to each psychiatric disability entity diagnosed - namely, unspecified bipolar disorder and unspecified personality disorder) when such entity was first manifested (i.e., prior to service, during service, or postservice)?  Please identify the factual data which support the response.

(b)  As to each diagnosed psychiatric disability entity manifested in service that was not noted on induction, please indicate whether there is any evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed service.  If yes, please identify such evidence.

(c)  If clear and unmistakable evidence of a pre-existing psychiatric disability is identified, is it at least as likely as not that the pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's active service from May 1987 to October 1989?

(d)  If there is clear and unmistakable evidence that the Veteran had a psychiatric disability prior to entering service in May 1987, and it is at least as likely as not that the pre-existing disability underwent a permanent increase in severity during the Veteran's active service from May 1987 to October 1989, is it clear and unmistakable that the increase in severity during that period of service was due to the natural progress of the disease?

(e)  Regarding any psychiatric disability entity that was initially manifested after service, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  The examiner should specifically consider and address the Veteran's contentions regarding continuity of symptomatology of psychiatric symptoms ever since her active service, as well as the March 2011 statements from the Veteran's mother, brother, and ex-husband describing how they began noticing that the Veteran was depressed and exhibited other psychiatric symptoms while she was stationed in Germany during active service.  The examiner must also specifically opine as to any effect that the Veteran's occupational difficulties in-service had on the severity of each current psychiatric disability.

If the April 2016 VA examiner is unavailable, arrangements should be made for the entire record to forwarded to another appropriate provider for review and the opinions sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, such examination should be scheduled.
	
2.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim of service connection for a psychiatric disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

